As filed with the Securities and Exchange Commission on December 19, 2013 Securities Act File No. 333-182744 Investment Company Act File No. 811-22721 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (CHECK APPROPRIATE BOX OR BOXES) x REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 1 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 3 KKR ALTERNATIVE CORPORATE OPPORTUNITIES FUND (Exact name of Registrant as specified in Charter) 555 California Street 50th Floor San Francisco, California 94104 (Address of principal executive offices) (415)315-3620 (Registrant’s Telephone Number, including Area Code) Nicole J. Macarchuk, Esq. KKR Asset Management LLC 555 California Street 50th Floor San Francisco, California 94104 (Name and address of agent for service) COPY TO: Richard Horowitz, Esq. Kenneth E. Young, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box.x It is proposed that this filing will become effective (check appropriate box) o when declared effective pursuant to section 8 (c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit(1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Shares of Beneficial Interest (1) Estimated solely for purposes of calculating the registration fee. (2) $114.60 of which has been previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. KKR ALTERNATIVE CORPORATE OPPORTUNITIES FUND February 28, 2014 555 California Street 50th Floor San Francisco, California 94104 (415)315-3620 www.kkrfunds.com Investment Objective.KKR Alternative Corporate Opportunities Fund (the “Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund’s investment objective is to generate an attractive total return consisting of a high level of current income and capital appreciation.There can be no assurance that the Fund will achieve its investment objective. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Per Share Total Public Offering Price(1) $[insert NAV as of 12/31/13] $[Insert product of 12/31/13 NAV and remaining authorized, but unissued shares] Proceeds to the Fund(1) $[insert NAV as of 12/31/13] $[Insert product of 12/31/13 NAV and remaining authorized, but unissued shares] (1) Fund’s net asset value (“NAV”) per share as of December 31, 2013 was $[]. Assumes all Shares currently registered and unissued are sold in the continuous offering. Shares will be offered in a continuous offering at the Fund’s then current NAV, as described herein. The Fund will bear certain ongoing offering costs associated with the Fund’s continuous offering of Shares. See “Fund Expenses.” Investment Adviser.The Fund’s investment adviser is KKR Asset Management LLC (the “Adviser”).The Adviser is a subsidiary of KKR & Co. L.P. (together with the Adviser and its other subsidiaries, “KKR”), a leading global investment firm with a 37-year history of leadership, innovation and investment excellence.As of September 30, 2013, KKR had $[] billion in assets under management. Principal Investment Strategies.The Fund seeks to achieve its investment objective primarily by focusing on corporate opportunities and investing in fixed-income and equity securities with a credit-oriented point of view. The Fund seeks to tactically and dynamically allocate capital across companies’ capital structures where the Adviser believes its rigorous due diligence process has identified compelling investment opportunities.These investment opportunities generally arise where the Adviser has identified one of the following three broad investment strategies: issuer distress, event-driven misvaluations of securities, or capital market inefficiencies.The Adviser will seek to utilize KKR’s global network of resources, due diligence skills, intellectual capital and experience in investing to achieve the Fund’s goal.For a further discussion of the Fund’s principal investment strategies, see “Investment Program.” i Limited History.The Fund is a closed-end management investment company that commenced operations on November 1, 2012 and is offering on a continuous basis up to 100,000,000 shares of beneficial interest (“Shares”).See “Plan of Distribution.”There is no minimum aggregate amount of Shares required to be purchased in the offering.No arrangements have been made to place funds received in connection with the Shares’ offering in an escrow, trust or similar arrangement. The Fund is designed primarily for long-term investors and not as a trading vehicle.Shares will not be listed on any securities exchange. There is not expected to be any secondary trading market in the Shares.Liquidity will be provided through repurchase offers, which may be made from time to time by the Fund as determined by the Fund’s Board of Trustees in its sole discretion.The Fund expects to engage in repurchase offers on a quarterly basis.See “Quarterly Repurchases of Shares.” Management Fee.The Fund pays the Adviser a monthly fee at the annual rate of 1.25% of the month-end value of the Fund’s Managed Assets.“Managed Assets” means the total assets of the Fund (including any assets attributable to any borrowings (except borrowings solely for short term cash management purposes), reverse repurchase agreements, dollar rolls, any issuance of preferred shares or notes, and including any assets in respect of Shares that will be repurchased as of the end of the month) minus the sum of the Fund’s accrued liabilities (other than any borrowings).The management fee is computed as of the close of business on the last business day of each month.See “Management Fee.” Other Information.This Prospectus concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information (“SAI”) dated February 28, 2014, has been filed with the Securities and Exchange Commission (“SEC”).The SAI and, when available, the Fund’s annual and semi-annual reports, can be obtained upon request and without charge by writing to the Fund c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for Express/Overnight Mail, c/o U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, WI 53202), by calling toll-free (855) 859-3943, by accessing the Fund’s website at www.kkrfunds.com or by e-mailing the Fund at investing@kkr.com.The table of contents of the SAI appears on page[60] of this Prospectus.The SAI, and other information about the Fund, is also available on the SEC’s website (http://www.sec.gov).The address of the SEC’s Internet site is provided solely for the information of prospective investors and is not intended to be an active link. Investing in Shares involves a high degree of risk.See “Types of Investments and Related Risks” beginning on page[21] of this Prospectus. Shares are not deposits or obligations of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and Shares are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this Prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of Shares in any state or other jurisdiction where the offer is not permitted. SUMMARY OF TERMS 1 SUMMARY OF FEES AND EXPENSES 14 FINANCIAL HIGHLIGHTS 15 THE FUND 15 THE ADVISER 15 USE OF PROCEEDS 15 INVESTMENT PROGRAM 15 TYPES OF INVESTMENTS AND RELATED RISKS 21 LIMITS OF RISK DISCLOSURES 44 MANAGEMENT OF THE FUND 44 FUND EXPENSES 46 MANAGEMENT FEE 47 CALCULATION OF NET ASSET VALUE 48 CONFLICTS OF INTEREST 49 PURCHASES OF SHARES 53 QUARTERLY REPURCHASES OF SHARES 56 VOTING 59 TAX ASPECTS 59 ERISA CONSIDERATIONS 64 PLAN OF DISTRIBUTION 65 DISTRIBUTION POLICY 65 ADDITIONAL INFORMATION ABOUT THE FUND 66 INQUIRIES 67 Table of Contents - Prospectus SUMMARY OF TERMS THE FUND KKR Alternative Corporate Opportunities Fund (the “Fund”) is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified, closed-end management investment company. THE ADVISER KKR Asset Management LLC serves as the Fund’s investment adviser (the “Adviser”).Launched in 2004, the Adviser is a subsidiary of KKR & Co. L.P. (together with the Adviser and its other subsidiaries, “KKR”), a leading global investment firm with a 37-year history of leadership, innovation and investment excellence. The Adviser is a leading manager of non-investment grade debt, and has also recently expanded the scope of its investment focus to public equities.The Adviser’s investment teams, which are organized by industry, invest across the capital structure with the goal of protecting capital and achieving attractive risk-adjusted returns. With more than 160 employees in its business, including approximately 50 dedicated investment professionals located in San Francisco, New York and London, the Adviser’s investment teams seek to leverage KKR’s private equity experience and extensive industry relationships in making strong investment choices on behalf of its clients. The Adviser is a limited liability company formed under the laws of the State of Delaware and is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). INVESTMENT OBJECTIVE The Fund’s investment objective is to generate an attractive total return consisting of a high level of current income and capital appreciation.There can be no assurance that the Fund will achieve its investment objective. MARKET OPPORTUNITY KKR expects that macroeconomic challenges, global deleveraging and related political imbalances will cause credit investment opportunities to remain highly dynamic over the next several years.In particular, KKR believes the following themes have begun, and will continue, to generate attractive credit opportunities: Volatile Capital Markets.KKR believes capital markets are volatile due to sovereign debt balances straining developed economies like those of Europe and the United States, and political uncertainty regarding the ultimate resolution of persistent government fiscal imbalances.Set against a challenging macroeconomic backdrop, KKR believes world economies will begin to experience shorter periods of economic expansion and heightened capital market volatility, requiring a more opportunistic approach to asset allocation. Table of Contents - Prospectus Attractive Liquidity and Default Premiums.Capital markets volatility combined with a strong investor preference for liquid securities with low default risk has led to an environment where return on U.S. Treasury securities barely outpaces inflation.This risk aversion has impacted institutional capital as banks and other financial intermediaries continue to de-lever and de-risk their balance sheets.We believe that this dynamic creates an opportunity for fundamental credit investors like KKR to earn very attractive risk adjusted returns by taking on incremental credit and liquidity risk. Downsizing of the Financial Services Industry.The post-financial crisis financial services industry has been characterized by lower leverage ratios, a decrease in traditional bank lending and heightened regulatory scrutiny. Bank balance sheets have contracted in response, creating a void in the supply of credit for corporations and individuals alike.KKR believes creative, flexible, non-traditional capital providers are best positioned to fill this void and can earn attractive returns for doing so. European Debt Crisis.KKR believes that the ongoing European debt crisis and related structural changes to European Union economies are likely to continue to create significant periods of dislocation, during which significant amounts of capital are withdrawn from the market through indiscriminate selling.Given the current state of the region and a general downsizing of the financial services industry, European banks are deleveraging and European companies are becoming strained, which KKR expects to create attractive investment opportunities. As a subsidiary of KKR, the Adviser believes it can capitalize on these themes by utilizing KKR’s global network of resources, including industry specialists from across KKR’s asset management and private equity practices, locally-based investment professionals around the world, and a deep network of industry relationships. INVESTMENT STRATEGIES The Fund seeks to achieve its investment objective primarily by focusing on corporate opportunities and investing in fixed-income and equity securities with a credit-oriented point of view. The Fund seeks to tactically and dynamically allocate capital across companies’ capital structures where the Adviser believes its rigorous due diligence process has identified compelling investment opportunities.These investment opportunities generally arise where the Adviser has identified one of the following three broad investment strategies discussed below: Table of Contents - Prospectus 2 Issuer Distress The Fund will invest in distressed companies where the Adviser believes capital structure distress has created a mispricing of assets. Distressed investment opportunities targeted by the Fund may include investments in corporate debt or equity issued by companies that have defaulted on their debt obligations, have filed for insolvency or are selling at sufficiently discounted prices where the Adviser expects that if the companies do not default, such investments will yield attractive risk-adjusted returns. Event-Driven Misvaluations of Securities The Fund will also seek to invest in companies that are not currently undergoing immediate financial distress, but where the Adviser believes that certain special event-driven scenarios have led to a market valuation which is, in the Adviser’s view, below long-term estimated fair value.The Adviser believes that factors that may give rise to event-driven investment opportunities include changes in applicable regulatory regimes and idiosyncratic events such as litigation, mergers and other corporate transformations, natural disasters, commodity price spikes and management turmoil. Capital Market Inefficiencies The Fund will also invest in companies where the Adviser does not expect that the company or its owners will undergo an insolvency or workout or other similar extraordinary transaction, but where the Adviser believes market prices of such investments reflect a higher than warranted market expectation that a negative event will occur.This may also include investments in companies that are highly leveraged where the Adviser believes the investment offers an attractive risk-adjusted return.The Adviser believes that market inefficiencies in these circumstances may be due, among other things, to general dislocations in markets, a lack of financial market following, a misunderstanding in the market of particular industries or companies or industries that may be out of favor with the investment community. Table of Contents - Prospectus 3 Investment Types The Fund may invest in U.S. and non-U.S. issuers, including issuers in emerging market countries.The Fund may invest in a variety of instruments, including, but not limited to, debt securities, secured loans (including first- and second-lien), unsecured loans, preferred stock, convertible securities, trade claims, common stock and U.S. and non-U.S. government securities.The fixed-income instruments in which the Fund invests may be rated investment grade or below investment grade by a Nationally Recognized Statistical Rating Organization (“NRSRO”), or unrated securities deemed to be of comparable quality.The Fund’s investments in below investment grade loans, below investment grade fixed-income instruments and debt instruments of financially troubled companies are considered speculative with respect to the issuer’s capacity to pay interest and repay principal. These investments are commonly referred to as “high-yield” or “junk” instruments.The Fund may invest in fixed-income instruments without regard to their maturity.In pursuing its investment objective or for hedging purposes, the Fund may engage in short selling and may invest in various types of derivatives, including structured products, swaps, futures contracts and options. The Fund is a non-diversified, closed-end management investment company for purposes of the 1940 Act.The Adviser typically endeavors to limit investments in any one issuer to no more than 15% of the Fund’s gross assets (measured at the time of purchase). In response to adverse market economic or political conditions, the Fund may invest temporarily in high quality fixed income securities, money market instruments and money market funds or may hold cash or cash equivalents for temporary defensive purposes.In addition, the Fund may also make these types of investments to maintain the liquidity necessary to effect its quarterly repurchases of Shares.See “Quarterly Repurchases of Shares.” Subject to applicable law, the Fund does not intend to invest in companies controlled by KKR or its affiliates. The Fund’s investment objective and strategies are not considered to be fundamental by the Fund and may be changed without the vote of the Fund’s shareholders (“Shareholders”) by the Board of Trustees of the Fund (“Board”) with at least 60 days’ written notice provided to Shareholders. For a more complete discussion of the Fund’s potential investments, see “Investment Program.” BORROWINGS The Fund is authorized to borrow money for investment purposes and to meet requests for repurchases.The Fund is not permitted to borrow if, immediately after such borrowing, it would have an asset coverage (as defined in the 1940 Act) of less than 300%.See “Investment Program—Borrowings.” Table of Contents - Prospectus 4 ABOUT KKR Founded in 1976, KKR is a leading global investment firm with 14 offices and approximately 900 people, including over 260 investment professionals.It operates an integrated global platform for sourcing and executing investments across multiple industries, asset classes and geographies. KKR is a long-term fundamental investor focused on producing attractive risk-adjusted returns for its clients.As of September 30, 2013, KKR had $[x.xx] billion in assets under management. KKR operates with a single culture that rewards investment discipline, creativity, determination and patience and the sharing of information, resources, expertise and best practices across offices and asset classes.Its investment professionals provide access to an established platform for evaluating investments, managing risk and focusing on opportunities that seek to generate attractive returns with appropriate levels of risk.This platform allows for intensive due diligence to filter investment opportunities and help select investments that offer the most favorable risk/reward characteristics.The Adviser utilizes a fundamentally-driven investment philosophy which is based on deep credit underwriting and rigorous financial analysis. Because KKR has deep experience in credit and private equity underwriting, the Adviser’s investment approach is designed to incorporate valuable characteristics of both. Because KKR believes that deep industry knowledge is integral to sourcing deals and creating value for investors, KKR’s investment professionals are organized in industry-specific teams.These teams conduct their own primary research, develop views on industry themes and trends and proactively work to identify companies in which to invest.KKR believes the industry-specific team approach allows investment teams to become experts within their sectors and build strong relationships with companies needing capital, while covering the full range of opportunities across companies’ capital structure. MANAGEMENT FEE In consideration of the advisory and other services provided by the Adviser to the Fund, the Fund pays the Adviser a monthly fee at the annual rate of 1.25% of the month-end value of the Fund’s Managed Assets (the “Management Fee”).“Managed Assets” means the total assets of the Fund (including any assets attributable to any borrowings (except borrowings solely for short term cash management purposes), reverse repurchase agreements, dollar rolls, any issuance of preferred shares or notes, and including any assets in respect of Shares that will be repurchased as of the end of the month) minus the sum of the Fund’s accrued liabilities (other than any borrowings). Table of Contents - Prospectus 5 During periods when the Fund is using leverage, the Management Fee paid to the Adviser will be higher than if the Fund did not use leverage because the Management Fee paid is calculated on the basis of the Fund’s Managed Assets, which includes the assets purchased through leverage. FEES AND EXPENSES The Fund bears all expenses incurred in the business of the Fund.The Fund will bear certain ongoing costs associated with the Fund’s continuous offering of Shares (mostly printing expenses).See “Summary of Fees and Expenses” and “Fund Expenses.” U.S. Bancorp Fund Services, LLC (the “Administrator”), as administrator, performs certain administration, accounting and investor services for the Fund.In consideration for these services, the Fund pays the Administrator a fee for services calculated based upon the net assets of the Fund, calculated and assessed monthly, subject to a minimum annual fee, and reimburses certain of the Administrator’s expenses.The Fund will incur its own transfer agency fees. BOARD OF TRUSTEES The Fund has a Board that has overall responsibility for monitoring and overseeing the Fund’s investment program and its management and operations.A majority of the Trustees are not “interested persons” (as defined by the 1940 Act) of the Fund or the Adviser.See “Management of the Fund.” THE OFFERING The Fund is offering on a continuous basis $1,000,000,000 of shares of beneficial interest (“Shares”).Shares are offered in a continuous offering at the Fund’s current NAV per Share.See “Purchases of Shares.”Shares may be purchased as of the first business day of each month at the Fund’s then current NAV per Share.See “Calculation of Net Asset Value” and “Plan of Distribution.” NO SALES LOAD Shareholders will not be charged a sales load. PURCHASE OF SHARES The minimum initial investment in the Fund by an investor is $25,000.There is no minimum for additional investments in the Fund.The minimum initial investment may be reduced by the Fund with respect to certain individual investors or classes of investors (specifically, with respect to employees, officers, directors or Trustees of the Fund, the Adviser or their affiliates or associated persons).Additionally, the Fund may waive or reduce such minimum initial investment amount (as well as the application and funding deadlines described below) with respect to any investor funding its purchase of Shares with redemption proceeds from another fund sponsored, managed, or advised by the Adviser.The Fund will notify Shareholders of any changes in the investors that are eligible for such reductions. Table of Contents - Prospectus 6 The Fund will accept initial and additional purchases of Shares as of the first business day of each month.The investor must submit a completed application form five (5) business days before the applicable purchase date.All purchases are subject to the receipt of immediately available funds two (2) business days prior to the applicable purchase date in the full amount of the purchase.An investor who misses one or both of these deadlines will have the effectiveness of its investment in the Fund delayed until the following month. Despite having to meet the earlier application and funding deadlines described above, the Fund does not issue the Shares purchased (and an investor does not become a Shareholder with respect to such Shares) until the applicable purchase date, i.e., the first business day of the relevant month.Consequently, purchase proceeds do not represent capital of the Fund, and do not become assets of the Fund, until such date. Any amounts received in advance of the initial or subsequent purchases of Shares are placed in a non-interest-bearing account with the Transfer Agent (as defined herein) prior to their investment in the Fund, in accordance with Rule 15c2-4 under the Securities Exchange Act of 1934, as amended (“Exchange Act”).The Fund reserves the right to reject any purchase of Shares in certain limited circumstances (including, without limitation, when it has reason to believe that a purchase of Shares would be unlawful).Unless otherwise required by applicable law, any amount received in advance of a purchase ultimately rejected by the Fund will be returned to the prospective investor. INVESTOR SUITABILITY An investment in the Fund involves a considerable amount of risk.A Shareholder may lose money.Before making an investment decision, a prospective investor should (i) consider the suitability of this investment with respect to the investor’s investment objectives and personal situation and (ii) consider factors such as the investor’s personal net worth, income, age, risk tolerance and liquidity needs.The Fund is an illiquid investment.Investors have no right to require the Fund to redeem their Shares in the Fund.See “Types of Investments and Related Risks—Closed-End Fund; Liquidity Risks.” ERISA PLANS AND OTHER TAX- EXEMPT ENTITIES Investors subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and other tax-exempt entities, including employee benefit plans, individual retirement accounts (each, an “IRA”), and 401(k) and Keogh Plans may purchase Shares.Because the Fund will be registered as an investment company under the 1940 Act, the underlying assets of the Fund will not be considered to be “plan assets” of the ERISA Plans investing in the Fund for purposes of ERISA’s fiduciary responsibility and prohibited transaction rules.Thus, the Adviser will not be a fiduciary within the meaning of ERISA with respect to the assets of any ERISA Plan that becomes a Shareholder, solely as a result of the ERISA Plan’s investment in the Fund.See “ERISA Considerations.” Table of Contents - Prospectus 7 UNLISTED CLOSED-END STRUCTURE The Fund has been organized as a closed-end management investment company.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that investors in a closed-end fund do not have the right to redeem their shares on a daily basis.To meet daily redemption requests, mutual funds are subject to more stringent regulatory limitations than closed-end funds. PERIODIC LIQUIDITY THROUGH
